Citation Nr: 0005561	
Decision Date: 02/03/00    Archive Date: 03/08/00

DOCKET NO.  98-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1981.  He died in November 1994.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the appellant was originally scheduled 
for a Central Office hearing in October 1999.  In September 
1999, the appellant provided notice that she would be unable 
to attend the October 1999 hearing and requested that it be 
rescheduled.  The hearing was rescheduled for November 1, 
1999, and the appellant provided notice by way of a letter 
dated September 17, 1999.  In a letter received at the Board 
on October 23, 1999, the appellant again asserted she would 
be unable to attend her hearing and requested that it be 
rescheduled.  In February 2000, the undersigned Board Member 
determined that the appellant's motion for a new hearing was 
not filed on a timely basis.  The request for a hearing was 
denied.  38 C.F.R. § 20.702(c).  Accordingly, the Board will 
proceed to adjudicate the claim based on the evidence of 
record.


FINDINGS OF FACT

1.  Service connection for the veteran's cause of death was 
denied by an unappealed final RO decision dated in January 
1995.

2.  Evidence received since the January 1995 decision is new 
and probative of the issue at hand, and of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the January 1995 RO decision is new 
and material; the appellant's claim for service connection 
for the veteran's cause of death is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the death certificate the veteran died in 
November 1994, of metastatic gastric carcinoma.  The interval 
of time between onset and the veteran's death was listed as 
one year.  No autopsy was performed.

At the time of his death, service connection was in effect 
for:  hemorrhoids with fecal leakage, evaluated as 10 percent 
disabling; and for residuals of a left pneumothorax; a 
pterygium without visual loss; residuals of right hand 
fracture; and residuals of a right fourth metacarpal of the 
right middle finger fracture, each evaluated as 
noncompensable.  The combined evaluation was 10 percent.

The veteran served on active duty from August 1961 to August 
1981.  His DD 214 lists receipt of the Vietnam Service Medal 
and Republic of Vietnam Campaign Medal.

The SMRs are negative for any findings of metastatic gastric 
carcinoma.  The SMRs do reflect treatment for viral 
gastroenteritis in February 1968; evidence of hookworm ova in 
December 1969 and January 1970; complaints of stomach pain 
attributed to reaction from a vaccination in October 1970; 
treatment for loose bowels in November 1976; a 
gastrointestinal (GI) clinic consultation dated in July 1977; 
and, a GI clinic entry for mucus in the stool with 
alternating diarrhea and constipation in August 1979.  In 
1979 the appellant was assessed with an irritable bowel.  The 
veteran's June 1981 retirement physical examination was 
negative for any findings relating to any type of GI 
problems.  On the accompanying Report of Medical History 
form, the veteran indicated that he had not experienced 
stomach trouble.

The veteran submitted claims in 1993 and 1994 seeking to 
establish service connection for gastritis and adenocarcinoma 
of the stomach.  

In support of his claims, the veteran submitted treatment 
records from the USAF hospital at Wright-Patterson Air Force 
Base (AFB).  The records cover a period from January 1988 to 
December 1993.  A review of the records shows that the 
veteran was first treated with GI complaints in September 
1988 when he complained of bad indigestion.  An entry dated 
in September 1991 noted that the veteran said he had been 
diagnosed with gastroesophageal reflux disease (GERD) in what 
appears to be 1988.  Subsequent treatment entries do reflect 
notation of the veteran's GERD and his taking of Zantac for 
relief of his symptoms.  

The veteran underwent an upper endoscopic study in early 
October 1993.  Pathological study resulted in diagnoses of 
moderately differentiated adenocarcinoma, and intestinal 
metaplasia.  The Armed Forces Institute of Pathology in 
October 1993, confirmed these findings and offered a 
secondary diagnosis of chronic gastritis with intestinal 
metaplasia.  The veteran ultimately underwent surgery to 
remove the cancer and part of his stomach.  He also underwent 
radiation and chemotherapy.  The records from the USAF 
hospital contained no findings that related the veteran's 
adenocarcinoma to any incident of service.

The veteran was afforded several VA examinations in January 
1994.  The examination reports noted his prior diagnosis of 
gastric carcinoma but provided no nexus to any incident of 
service.

The appellant first sought to establish service connection 
for the veteran's cause of death in December 1994.  The 
appellant's claim was denied in January 1995.  She was 
notified of this action that same month.  The appellant 
failed to perfect an appeal of that decision.  Therefore, the 
January 1995 decision is final.  38 U.S.C.A. § 7105 (West 
1991).  Accordingly, the appellant's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id.

Evidence of record at the time of the RO's January 1995 
denial consisted of:  the veteran's SMRs; treatment records 
from Wright-Patterson AFB; and, VA examination reports dated 
in January 1994.  Based on this evidence, the RO denied the 
appellant's claim on the bases that the veteran's did not 
have gastric adenocarcinoma in service; that there was no 
evidence to link his cancer to any incident of service; that 
there was no evidence to show that any service-connected 
disability contributed to the cause of death; and, that 
metastatic gastric carcinoma is not a presumptive diseases 
for consideration of service connection due to exposure to 
Agent Orange under 38 C.F.R. §§ 3.307, 3.309 (1999).

In December 1996, the appellant filed to reopen her claim for 
service connection for the veteran's cause of death.  The 
Board notes that since the RO's January 1995 decision, the 
evidence added to the file includes:  (1) statement from 
Daniel P. McKellar, M. D., Major, USAF, medical corps, dated 
in October 1995; (2) duplicate copy of a USAF pathology 
report dated in November 1993; (3) statement from Michael P. 
Jones, M. D., Major, USAF, medical corps, dated in December 
1996; (4) transcript from RO hearing in May 1998; (5) 
statements from family members received at the May 1998 
hearing; and, (6) statements from the appellant.

For the sake of brevity, the Board notes that the statement 
from Dr. Jones provides an opinion linking the veteran's 
cause of death to possible infection from a bacteria while in 
service.  The evidence is both new to the record and material 
to the issue of establishing service connection.  
Accordingly, the claim is reopened and the Board will now 
analyze whether the appellant has submitted a well grounded 
claim, Elkins; Winters v. West, 12 Vet. App. 203, 206-7 
(1999), and in this respect the Board finds that the 
appellant's claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that in light of Dr. Jones' opinion 
linking the cause of death to service, the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  


ORDER

The appellant having submitted new and material evidence the 
claim is reopened.  The appellant having submitted competent 
evidence linking the cause of the veteran's death to service, 
her claim is well grounded.


REMAND

In light of the opinion submitted by Dr. Jones the Board 
believes that this case warrants further development.  In 
this regard, the Board observes that this case has yet to be 
reviewed by a VA gastroenterologist to determine what 
relationship, if any, exists between the veteran's fatal 
metastatic gastric carcinoma and his military service.  As 
the Board is precluded from exercising its own medical 
judgment in this matter, Colvin v. Derwinski, 1 Vet. App. 171 
(1991), further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to care 
provided to the veteran which are not yet 
of record.  Thereafter, the RO, after 
securing any necessary authorization, 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.  All 
attempts to fulfill this development must 
be carefully documented.

2.  After completion of the forgoing, the 
RO must forward the veteran's claims file 
to a board certified gastroenterologist 
for review of all of the records.  
Following this review the examiner must 
offer an opinion whether it is at least 
as likely as not that the veteran's 
metastatic gastric carcinoma is related 
to his military service, to include his 
service in Vietnam.  If the examiner 
finds that the preponderance of the 
evidence is against finding such a 
relationship, the examiner must fully 
explain his/her opinion, and carefully 
distinguish it from the opinion offered 
by Dr. Jones.  A complete written 
rationale must be offered for all 
opinions presented.  The report should be 
typed.

3.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

If the benefit sought on appeal is not granted, the appellant 
and her representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

